Case 1:20-cv-01710-BAH Document 9-4 Filed 06/26/20 Page 1 of 3




Exhibit A
6/26/2020                                     Case 1:20-cv-01710-BAH          Document
                                                             Open Technology Fund             9-4 Filed
                                                                                  Mail - Fwd: Postponing       06/26/20
                                                                                                         Grantee Board MeetingsPage   2 of 3
                                                                                                                               Next Week



                                                                                                                                            Lauren Turner <lauren@opentech.fund>



  Fwd: Postponing Grantee Board Meetings Next Week
  1 message

  Libby Liu <libby@opentech.fund>                                                                                                   Fri, Jun 5, 2020 at 9:09 PM
  To: Lauren Turner <lauren@opentech.fund>, Laura Cunningham <laura@opentech.fund>, Heidi Pilloud <heidi@opentech.fund>, Nat Kretchun <nat@opentech.fund>

    Lauren

    Can you let our board members know?

    Thank you,

    Libby

    Libby Liu
    CEO
    Open Technology Fund
    Ph/Signal: +1 202.446.8372
    Key id: B5E9C360


    Begin forwarded message:


            From: Grant Turner <GTurner@usagm.gov>
            Date: June 5, 2020 at 7:35:48 PM EDT
            To: Amanda Bennett <AmandaBennett@voanews.com>, Bay Fang <FangB@RFA.org>, Alberto Fernandez <afernandez@alhurra.com>, Jamie Fly
            <flyj@rferl.org>, Libby Liu <libby@opentech.fund>, Emilio Vazquez <evazquez@usagm.gov>
            Cc: David Kligerman <dkligerman@usagm.gov>
            Subject: Fwd: Postponing Grantee Board Meetings Next Week



            Hi All,

            As a follow up to my last email, please see the note below.

            Best,
            Grant

            Get Outlook for iOS



https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1668709895881462444%7Cmsg-f%3A1668709895881462444&simpl=msg-f%3A1668709895881462444&mb=1   1/2
6/26/2020                                     Case 1:20-cv-01710-BAH          Document
                                                             Open Technology Fund             9-4 Filed
                                                                                  Mail - Fwd: Postponing       06/26/20
                                                                                                         Grantee Board MeetingsPage   3 of 3
                                                                                                                               Next Week
            From: Oanh Tran <hotran@usagm.gov>
            Sent: Friday, June 5, 2020 7:31 PM
            To: USAGM Board Group
            Cc: USAGM Group Aides; Grant Turner; David Kligerman; Hall Godfrey; Tranchina, Anthony M (TranchinaAM@state.gov)
            Subject: Postponing Grantee Board Meetings Next Week


            Dear Governors,



            Please be advised that all Grantee Board meetings will be postponed next Wednesday, June 10. They will be rescheduled.



            Also, as a gentle reminder, there will be no USAGM Board meeting next Wednesday.



            Have a nice weekend.




https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1668709895881462444%7Cmsg-f%3A1668709895881462444&simpl=msg-f%3A1668709895881462444&mb=1   2/2
